                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                       v.                       )
                                                )                     No. 3:19-CR-139-PLR-DCP
                                                )
LAWRENCE R. MURRAY,                             )
                                                )
                              Defendant.        )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation as may be appropriate. This case is before

the Court on Defendant Lawrence Murray’s Motion to Continue Trial Date and extend Deadlines

[Doc. 15], filed on October 28, 2019. The Defendant asks to continue the November 12, 2019 trial

date and the other deadlines in this case to give his attorney additional time to investigate the

factual and legal issues in this case, to explore the opportunity for an agreed resolution, and to

prepare for trial. Defendant contends that a trial continuance would further the ends of justice and

that the Government does not object to the requested continuance. The parties have conferred with

Chambers and agreed on a new trial date of April 14, 2020.

       The Court finds the Defendant’s motion to continue the trial and other deadlines to be

unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

served by granting a continuance outweigh the interest of the Defendant and the public in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 1] charges Defendant Murray with eight

counts of Hobbs Act robbery; eight counts of using, carrying, and brandishing a firearm in relation
to a crime of violence; and a single count of being a felon in possession of a firearm, all of which

are alleged to have occurred in April and May 2019. The Defendant first appeared in this case on

September 11, 2019; and at that time, the Court appointed [Doc. 7] Attorney Joshua D. Hedrick to

represent him. In the motion, Mr. Hedrick relates that, although the parties are working diligently

on this case, additional time is needed, in part due to his involvement in another criminal trial the

week that pretrial motions are due in this case. The Court finds that without a continuance, defense

counsel would not have the reasonable time necessary to prepare for trial, despite counsel’s

exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       The Defendant’s unopposed motion [Doc. 15] to continue the trial date and schedule is

GRANTED, and the trial is reset to April 14, 2020. The Court finds that all the time between the

filing of the motion for a continuance on October 28, 2019, and the new trial date of April 14,

2020, is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18

U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this case, the

deadline for filing pretrial motions is extended to November 29, 2019. Responses to pretrial

motions are due on or before December 13, 2019. The parties are to appear before the undersigned

for a motion hearing on December 19, 2019, at 9:30 a.m. If the parties need a final pretrial

conference, they must contact the undersigned’s Chambers, at least three weeks prior to the trial

date, to request one. The deadline for concluding plea negotiations and providing reciprocal

discovery is extended to March 16, 2020. All motions in limine must be filed no later than March

30, 2020. Special requests for jury instructions shall be submitted to the Chief District Judge no

later than April 3, 2020, and shall be supported by citations to authority pursuant to Local Rule

7.4.

       Accordingly, it is ORDERED as follows:



                                                 2
     (1) The Defendant’s Motion to Continue Trial Date and Extend
     Deadlines [Doc. 15] is GRANTED;

     (2) The trial of this matter is reset to commence on April 14, 2020,
     at 9:00 a.m., before the Honorable Pamela L. Reeves, Chief United
     States District Judge;

     (3) All time between the filing of the motion on October 28, 2019,
     and the new trial date of April 14, 2020, is fully excludable time
     under the Speedy Trial Act for the reasons set forth herein;

     (4) The deadline for filing pretrial motions is extended to November
     29, 2019. Responses to pretrial motions are due on or before
     December 13, 2019;

     (5) The parties are to appear before the undersigned for a hearing on
     all pending pretrial motions on December 19, 2019, at 9:30 a.m.;

     (6) The deadline for concluding plea negotiations and providing
     reciprocal discovery is extended to March 16, 2020;

     (7) Motions in limine must be filed no later than March 30, 2020;
     and

     (8) Special requests for jury instructions with appropriate citations
     shall be submitted to the District Judge by April 3, 2020.

IT IS SO ORDERED.

                                           ENTER:

                                           _ _______________________
                                           Debra C. Poplin
                                           United States Magistrate Judge




                                      3
